                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JORDAN 0. HARRIS,                             )
                                               )
                       Plaintiff,              )
                                               )
               v.                              ) C.A. No. 18-490 (MN)
                                               )
 CHRISTOPHER DONALDSON, et al.,                )
                                               )
                       Defendants.             )


                                    MEMORANDUM OPINION


Jordan 0. Harris, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se Plaintiff.




December 14, 2018
Wilmington, Delaware
I.     INTRODUCTION

       Plaintiff Jordan 0. Harris ("Plaintiff''), an inmate at the James T. Vaughn Correctional

Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. 1 (D.I. 3, 6). He

appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 5). The Court

proceeds to review and screen the matter pursuant to 28 U.S.C. § 1915(e)(2)(b) and§ 1915A(a).

II.    BACKGROUND

       Plaintiff alleges that on July 26, 2016, Defendants were "conducting an operation in pursuit

of fugitive with warrants." Plaintiff alleges that he was not the fugitive. Around 11:00 p.m.,

Plaintiff pulled in front of the fugitive's house as Defendants arrived in unmarked vehicles.

Defendants Lieutenant Mary McGuire ("McGuire") and Probation Officer Angelo ("Angelo")

exited their vehicles and approached Plaintiff in his vehicle. McGuire began shining a flashlight

in the vehicle. Plaintiff proceeded to the next home and McGuire and Angelo approached Plaintiff

in the same manner. Plaintiff alleges there was no acknowledgement of police presence.

       When Plaintiff left the scene, within ten seconds, there was a "minor pursuit." As Plaintiff

pulled into a vacant area, Defendant Detective Christopher Donaldson ("Donaldson") rammed the

back of Plaintiffs vehicle multiple times. Donaldson ordered Plaintiff to place his hand out of the

window in clear view. Donaldson approached Plaintiff's vehicle, opened the door, and ordered

the police K-9 Ripper to attack. Ripper bit Plaintiff, pulled him to the ground, and attacked him

as Donaldson repeatedly told Ripper to "get 'em boy." At some point, McGuire ordered the assault

to stop, and Donaldson restrained Ripper and carried him back to the patrol car.



       When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him
       of a federal right, and that the person who caused the deprivation acted under color of state
       law. See West v. Atkins, 487 U.S. 42, 48 (1988).


                                                 1
       Plaintiff sustained numerous injuries and was taken to Milford Memorial Hospital where

he received treatment as instructed by Defendant Sean O'Leary ("O'Leary"). Later, Plaintiff was

transported to Delaware State Police Troop 3 headquarters. He did not receive any further

treatment or medication for his wounds and injuries while there.

       Plaintiff alleges that, with the exception of Angelo, Defendants O'Leary, Donaldson and

Ripper, McGuire, Detectives Christopher Bumgarner ("Bumgarner"), Robert Daddio ("Daddio"),

and Jeff Ballinger ("Ballinger"), Cpl. Robert Costlow ("Costlow"), and Sgt./Lt. Colby Cox

("Cox") were employed by the Delaware State Police and stationed at Troop 3 Headquarters in

Camden, Delaware.      He alleges that all Defendants were "in attendance."        Plaintiff seeks

compensatory damages and injunctive relief.

III.   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening provisions

of28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if''the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief." Ball v. Famiglio, 726 F.3d 448,452 (3d Cir. 2013); see also 28 U.S.C.

§ 1915(e)(2) (informa pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks

redress from a governmental defendant). The Court must accept all factual allegations in a

complaint as true and take them in the light most favorable to a pro se plaintiff. See Phillips v.

County ofAllegheny, 515 F.3d 224,229 (3d Cir. 2008);Ericksonv. Pardus, 551 U.S. 89, 93 (2007).

Because Plaintiff proceeds prose, his pleading is liberally construed and his Complaint, "however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers." Erickson, 551 U.S. at 94 (citations omitted).




                                                2
       An action is frivolous if it "lacks an arguable basis either in law or in fact." Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and§ 1915A(b)(l), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless legal theory"

or a "clearly baseless" or "fantastic or delusional" factual scenario. Neitzke, 490 U.S. at 327-28;

see also Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d

1080, 1091-92 (3d Cir. 1995) (holding frivolous a suit alleging that prison officials took an

inmate's pen and refused to give it back).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(l) is identical to the legal standard used when deciding

Rule 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999) (applying

Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under§ 1915(e)(2)(B)).

However, before dismissing a complaint or claims for failure to state a claim upon which relief

may be granted pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A, the Court

must grant a plaintiff leave to amend his complaint unless amendment would be inequitable or

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations "could not raise a claim of entitlement to relief." Bell At/. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though "detailed factual allegations" are not required, a complaint

must do more than simply provide "labels and conclusions" or "a formulaic recitation of the

elements of a cause of action." Davis v. Abington Mem 'I Hosp., 765 F.3d 236,241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF




                                                  3
Catalysts LLC, 765 F.3d 306,315 (3d Cir. 20l4)(citingAshcroftv. Iqbal, 556 U.S. 662,678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City ofShelby, _U.S._, 135 S.Ct. 346,347 (2014).

A complaint may not be dismissed for imperfect statements of the legal theory supporting the claim

asserted. See id. at 346.

       Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: ( 1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations, the

court should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief. See Connelly v. Lane Const. Corp., 809 F .3d 780, 787 (3d Cir. 2016).

Elements are sufficiently alleged when the facts in the complaint "show" that the plaintiff is

entitled to relief. See Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a

claim is plausible will be a "context-specific task that requires the reviewing court to draw on its

judicial experience and common sense." Id.

IV.    DISCUSSION

       The Complaint raises cognizable and non-frivolous excessive force and failure to protect

or intervene claims against Donaldson and McGuire. The allegations against the remaining

Defendants, however, do not suffice to state claims for relief. For example, Plaintiff makes a

wholesale allegation that all Defendants were in attendance, but does not explain if this means they

were present at the traffic stop, at the hospital, or at Troop 3 Headquarters. Also, it is unclear if

Angelo was present when Donaldson allegedly rammed Plaintiff's car and ordered the K-9 attack.

Nor do the allegations that O'Leary gave instructions for Plaintiff to receive medical treatment




                                                 4
violate Plaintiffs constitutional rights. The Complaint must contain sufficient allegations to show

the personal involvement of each defendant. See also Solan v. Ranck, 326 F. App'x 97, 100-01

(3d Cir. 2009) ("[a] defendant in a civil rights action must have personal involvement in the alleged

wrongs; liability cannot be predicated solely on the operation of respondeat superior"). The

Complaint, however, does not allege any direct or personal involvement by Defendants Cox,

Bumgarner, O'Leary, Daddio, Ballinger, Costlow, or Angelo.

       Therefore, the claims against the foregoing Defendants will be dismissed as frivolous

pursuant 28 U.S.C. § 1915(e)(2)(B)(ii) and§ 1915A(b)(l). Since it appears plausible that Plaintiff

may be able to articulate a claim against the foregoing Defendants or name alternative defendants,

he will be given an opportunity to amend his pleading. See O'Dell v. United States Gov 't,

256 F. App'x 444 (3d Cir. 2007) (leave to amend is proper where the plaintiff's claims do not

appear "patently meritless and beyond all hope of redemption").

V.     CONCLUSION

       For the above reasons, the Court will dismiss Defendants Cox, Bumgarner, O'Leary,

Daddio, Ballinger, Costlow, and Angelo as the claims against them are frivolous pursuant

28 U.S.C. § 1915(e)(2)(B)(i) and§ 1915A(b)(l). Plaintiff will be given leave to amend.

       An appropriate Order will be entered.




                                                 5
